John Hancock Investment Trust on behalf of John Hancock Sovereign Investors Fund AMENDMENT TO SUB-ADVISORY AGREEMENT AMENDMENT made as of the 1st day of July, 2013 to the Sub-Advisory Agreement dated July 1, 2009, as amended (the “Agreement”), among John Hancock Advisers, LLC, a Delaware limited liability company, John Hancock Asset Management a division of Manulife Asset Management (US) LLC (formerly, Sovereign Asset Management, LLC), a Delaware limited liability company, and each of the investment companies that is a signatory to the Agreement, including John Hancock Investment Trust. In consideration of the mutual covenants contained herein, the parties agree as follows: 1. SECTION 3 - COMPENSATION OF SUB-ADVISER AND APPENDIX A Appendix A of the Agreement, which relates to Section 3 of the Agreement, “COMPENSATION OF SUB-ADVISER,” is hereby amended to reflect the following fee schedule for John Hancock Sovereign Investors Fund and any contrary fee schedule information is hereby superseded: JOHN HANCOCK INVESTMENT TRUST Fund First $750 Million of Average Daily Net Assets Next $750 Million of Average Daily Net Assets Next $1 Billion of Average Daily Net Assets Excess Over $2.5 Billion of Average Daily Net Assets John Hancock Sovereign Investors Fund [0.XX]% [0.XX]% [0.XX]% [0.XX]% 2. EFFECTIVE DATE This Amendment shall become effective as of the date first mentioned above. 3. DEFINED TERMS Unless otherwise defined herein, capitalized terms used herein have the meanings specified in or pursuant to the Agreement. 4. OTHER TERMS OF THE AGREEMENT Except as specifically amended hereby, all of the terms and conditions of the Agreement shall continue to be in full force and effect and shall be binding upon the parties in accordance with their respective terms. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed under seal by their duly authorized officers as of the date first mentioned above. JOHN HANCOCK ADVISERS, LLC By: /s/ Leo Zerilli Leo Zerilli Senior Vice President and Chief Investment Officer JOHN HANCOCK ASSET MANAGEMENT A DIVISION OF MANULIFE ASSET MANAGEMENT (US) LLC By: /s/ Diane Landers Name: Diane Landers Title: Chief Administrative Officer JOHN HANCOCK INESTMENT TRUST on behalf of John Hancock Sovereign Investors Fund By: /s/ Hugh McHaffie Hugh McHaffie President
